Plaintiff in error has failed to assign as error the overruling of his motion for new trial by the trial court. All the assignments of error contained in his petition in error are such as would require a review of the record in the case to discover errors alleged to have occurred during the progress of the trial in the lower court. "It is a well-established rule in this court that, where the plaintiff in error fails to assign as error the overruling of a motion for a new trial in his petition in error, no question is properly presented in the Supreme Court to review errors alleged to have occurred during the progress of the trial in the lower court." See McDonald etal. v. Wilson, *Page 28 29 Okla. 309, 116 P. 920; Bice et al. v. Myers et al.,45 Okla. 507, 145 P. 1150; Cox v. Lavine, 29 Okla. 312,116 P. 920.
We therefore recommend that the appeal herein be dismissed.
By the Court: It is so ordered.